Title: From John Adams to United States Senate, 10 January 1798
From: Adams, John
To: United States Senate




Gentlemen of the Senate.
United States January 10. 1798

I nominate the following Persons to be Marshals of the United States.
John Hobby for the District of Maine.
Phillip B. Bradley, for the District of Connecticut.
Thomas Lowry for the District of New Jersey
Samuel McDowell Junr for the District of Kentuckey,
each for the term of four years to commence, on the twenty eighth of January current, when their present terms will expire.
John Adams
